In an action to recover damages for personal injuries, the plaintiff appeals from so much of an order of the Supreme Court, Kings County (Hutcherson, J.), dated June 7, 2004, as denied that branch of his motion which was for leave to renew those branches of his prior motion which were to strike the answer of the defendant City of New York, or, in the alternative, to compel certain disclosure from that defendant.
Ordered that the order is affirmed insofar as appealed from, with costs.
A motion for leave to renew must be supported by new or additional facts not offered on the prior motion that would change the prior determination, and shall contain reasonable justification for the failure to present such facts on the prior motion (see CPLR 2221 [e]; Jacobs v Sabo, 17 AD3d 321 [2005]). Here, the plaintiff failed to offer a reasonable justification as to why he did not submit the affidavit of the expert engineer in his original motion (see Garcia v Pepe, 11 AD3d 654 [2004]), nor did he demonstrate that this new evidence would alter the Supreme Court’s prior determination (see Greene v New York City Hous. Auth., 283 AD2d 458 [2001]). Accordingly, the Supreme Court properly denied the plaintiffs motion for leave to renew.
The plaintiffs remaining contention is beyond the scope of our review (see CPLR 5515 [1]; Matter of Haverstraw Vil. Policeman’s Benevolent Assn., Inc. v Town of Haverstraw, 15 AD3d 403 [2005]). H. Miller, J.P., S. Miller, Goldstein, Mastro and Lifson, JJ., concur.